Opinion issued August 5, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00106–CV




JUAN ANTONIO CANO, Appellant

V.

OWENS J. MURY, M.D., PATRICIA O’BRIEN, TROY SCARBOROUGH,
JAMES FITTS, GEORGE STEPHENSON, AND DANNY HORTON,
Appellees




On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 2003CV0346




MEMORANDUM OPINIONAppellant Juan Antonio Cano has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Juan Antonion
Cano did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.